United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 9, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-20363
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEONEL FERNANDO GOMEZ-GALICIA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-02-CR-653-1
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Leonel Fernando Gomez-Galicia appeals his guilty-plea

conviction and sentence for possession with intent to distribute

heroin and importation of heroin.   He argues:   (1) that the

district court erred in denying him a reduction in his total

offense level based on his minor role in the offense and (2) that

21 U.S.C. §§ 841, 952 and 960 are facially unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).      Gomez

concedes that his second argument is foreclosed but nevertheless

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20363
                                 -2-

raises the issue to preserve it for possible Supreme Court

review.

     The district court did not clearly err in determining that

Gomez was not entitled to a minor role reduction pursuant to

U.S.S.G. § 3B1.2(b).    See United States v. Zuniga, 18 F.3d 1254,

1261 (5th Cir. 1994).   Gomez did not demonstrate that he was

peripheral to the advancement of the illicit activity.    See

United States v. Miranda, 248 F.3d 434, 446-47 (5th Cir. 2001).

     Gomez’s argument regarding the constitutionality of the

statutes of conviction is foreclosed by this court’s decision in

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

Accordingly, the judgment of the district court is AFFIRMED.